Title: To Benjamin Franklin from Amelia Barry, 3 July 1777
From: Barry, Amelia
To: Franklin, Benjamin


Tunis 3d. July 1777
I am persuaded most Dear Sir, that every moment of your time is infinitely important; therefore without presumption, can scarce hope to be indulged with the smallest share of it, who am of so little account as an individual, (however as such, regarded by you,) when compared with that noble Whole, for whose happiness and good so many years of your life have been devoted; and for whom you have been involved in variety of difficulties: yet distinguish me I beseech you my dear Paternal Friend, from the multitude now, as you did when I was a Child. The God-daughter of my honored Mama, and beloved friend and companion of your Sally surely may hope to be remembered; and superadded to those ties, let the truly filial affection, which it is my glory and boast that I bear you, plead for a few lines in answer to the letter I did myself the honor of writing to you in February last. My mama’s and Mrs. Beache’s health, and whether they are with you, I am inexpressibly anxious to be informed of.
Various are the reports which alternately prevail here, concerning the cause of your going to France; and each chatterer pretends to know more of my Docr. Franklin, than I do myself. Yet I am less hurt at that circumstance, than at a report that you went thither, in order to sollicit a Pardon from the K. of G. B. This I ventured to contradict, as I well know your steadiness of soul, and that you could not have engaged in any cause without the strongest conviction of its being Just. I wished I own, but for your tranquility alone, to have Neared of your actual retirement from business; but you cannot I find, live in vain!
A Copy of a letter from my Lord Howe to you, with your animated reply upon his Lordship’s transmitting you his official dispatches, &c. (dated July ’76) are lately fallen into my hands, and fully convince me of your sentiments in some points, I wish to know them on. I cannot doubt the authenticity of your letter, as it corresponds with part of a conversation I had with you, after the cruel treatment you received from Wedderburn, &c. That happy serenity of soul, which you experienced during his shocking behavour to you, from the rectitude of your heart and intention, you strongly expressed by the simile of a man covered with oil-cloth from head to foot in a shower of rain: and your boast, (a glorious one it was!) was that you had constantly acted for the best, and that you found you still retained the friendship of men of worth. Something like this, follows your beautiful simile of the “fine and noble China Vase the British Empire.” A union of the parts I concur with you my dear Sir, in thinking, can never be effected; but had your endeavours been successful, they had never been severed. Let this be your consolation, as the fate of Empires, are in the hands of the all-wise Being who forms them; and who must know, infinitely better than short-sighted Man, when to give them existence, at what period to fix their zenith, and when to date their decline: every thing that relates to this State, must experience these different points. Eternal duration we know, belongs not to our Globe itself; hence cannot to any of the parts which compose it. Yet let those in power take care, (if it be not now too late,) that their imprudence does not cause a transposition of Empire, which is almost dangerous to suppose; and that, in the circumvolution of worldly affairs, may Phoenix-like, receive life from the Parent ashes. May your valuable life, my ever-revered Friend, be extended till a happy period shall be put to the presant calamities of our Country! and may (to express myself in your words) “cool and dispassionate Posterity” give you a rank with those immortal worthies of Antiquity, who have formed and ennobled those well regulated Governments and which have served as models for succeeding ages! As it is not permitted me my dear Sir, to see you, I fear again, let me entreat you to remember and love me. Your Portrait, which receives additional value from being your gift, is the capital piece of my closet, and affords me that melancholy kind of pleasure which we feel at the recollection of departed excellence, the hope of whose happiness in some degree, compensates the pain of a perpetual separation.
Your little God-daughter whom I mentioned in my last, kisses your hands, and begs her most dutiful comp[liment]s.
Mr. Barry charges me with his best respects. With the sincerest veneration and respect I have the honor to be Dear Sir your most obliged and Obedient Servant
Amelia Barry
Be pleased Sir to direct yr. favors thus Mr. David Barry Tunis to the care of Messrs. Sollicoffre Freres & Wilkie Mercts. Marseilles

 
Notation: Barry Emelia 3 July 1777
